       Case 4:19-cv-03425-JST Document 95 Filed 02/05/20 Page 1 of 5



 1   Julie E. Schwartz, Bar No. 260624
     JSchwartz@perkinscoie.com
 2   PERKINS COIE LLP
 3   3150 Porter Drive
     Palo Alto, CA 94304-1212
 4   Telephone: 650.838.4300
     Facsimile: 650.838.4350
 5
     Todd M. Hinnen (admitted pro hac vice)
 6   THinnen@perkinscoie.com
 7   Ryan Spear (admitted pro hac vice)
     RSpear@perkinscoie.com
 8   PERKINS COIE LLP
     1201 Third Ave., Suite 4900
 9   Seattle, WA 98101-3099
     Telephone: 206.359.8000
10
     Facsimile: 206.359.9000
11
     Attorneys for Plaintiff Niantic, Inc.
12
                                 UNITED STATES DISTRICT COURT
13
                              NORTHERN DISTRICT OF CALIFORNIA
14

15                                           OAKLAND DIVISION

16
     NIANTIC, INC., a Delaware corporation,          Case No. 19-cv-03425-JST
17
                            Plaintiff,               SECOND STIPULATION TO EXTEND
18                                                   EARLY NEUTRAL EVALUATION
            v.
                                                     DEADLINE
19
     GLOBAL++, an unincorporated
                                                     [Civil Rules 6-2 & 7-12]
20   association; RYAN HUNT, a.k.a.
     “ELLIOTROBOT,” an individual;
21   ALEN HUNDUR, a.k.a. “IOS N00B,”
     an individual; and DOES 1-20,
22
                            Defendants.
23

24

25

26

27

28


                                                                                          STIPULATION
                                                                                Case No. 19-cv-03425-JST
        Case 4:19-cv-03425-JST Document 95 Filed 02/05/20 Page 2 of 5



 1          Pursuant to Civil Local Rules 6-2 and 7-12, it is hereby stipulated between and among
 2   plaintiff Niantic, Inc. (“Niantic”) and defendants Ryan Hunt and Alen Hundur (“Defendants”)
 3   (collectively, the “Parties”), by their respective counsel, as follows:
 4          1.           On August 22, 2019, the Parties agreed to participate in the Early Neutral
 5   Evaluation (“ENE”) alternative dispute resolution (“ADR”) process. See Dkts. 43, 45.
 6          2.           On October 4, 2019, the Clerk issued a Notice of Appointment of Evaluator,
 7   appointing Daralyn Durie as ENE Evaluator. See Dkt. 60.
 8          3.           On or about November 19, 2019, the Parties, in cooperation with Evaluator
 9   Durie, identified February 6, 2020 as the date on which the ENE session would be held.
10          4.           Evaluator Durie has informed the Parties that she has a scheduling conflict on
11   February 6, 2020.
12          5.           Evaluator Durie has informed the Parties that she is available for an ENE
13   session on March 12, 2020. The Parties are also available on March 12, 2020.
14          6.           In light of the above, the Parties jointly request that the Court extend the
15   deadline for the ENE session from February 14, 2020 to and including March 12, 2020.
16          7.           Evaluator Durie supports the requested extension.
17          8.           The Parties do not believe that the requested extension will have an impact on
18   any other case deadlines.
19          9.           Pursuant to Local Rule 6-2(a)(2), the following is a list of “all previous time
20   modifications in the case, whether by stipulation or court order.”
21                  a.        On July 11, 2019, the August 1, 2019 hearing on Niantic’s motion for
22          preliminary injunctive relief was vacated. See Dkt. 15, 20; see also Dkts. 17, 19.
23                  b.        On July 11, 2019, the Initial Case Management conference was
24          rescheduled from September 12, 2019 to September 30, 2019. See Dkts. 9, 23.
25                  c.        On July 12, 2019, the Parties stipulated to an extension of time, to and
26          including July 17, 2019, for Defendants to respond to Niantic’s Complaint. See Dkt. 24.
27                  d.        On July 18, 2019, the hearing on Niantic’s motion for preliminary
28          injunctive relief was continued until August 8, 2019. See Dkt. 28.
                                                        -1-
                                                                                                 STIPULATION
                                                                                       Case No. 19-cv-03425-JST
     Case 4:19-cv-03425-JST Document 95 Filed 02/05/20 Page 3 of 5



 1             e.      On July 19, 2019, the hearing on Niantic’s motion for preliminary
 2      injunctive relief and Defendants’ motion to dismiss was rescheduled from August 22,
 3      2019 to September 4, 2019. See Dkts. 26, 30. At that time, the Court also ordered
 4      Defendants to file an opposition to Niantic’s motion for preliminary injunctive relief by
 5      July 31, 2019 and ordered Niantic to file a reply in support of its motion for preliminary
 6      injunctive relief by August 7, 2019. See Dkts. 30, 7.
 7             f.      On August 2, 2019, the Parties stipulated to an extension of time, to and
 8      including August 14, 2019, for Niantic to file its reply in support of its motion for
 9      preliminary injunctive relief. See Dkts. 34, 36.
10             g.      On August 7, 2019, the hearing on Niantic’s motion for preliminary
11      injunctive relief and Defendants’ motion to dismiss was rescheduled from September 4,
12      2019 to September 11, 2019. See Dkt. 37.
13             h.      On October 10, 2019, the Parties stipulated to an extension of time, to and
14      including October 24, 2019, for Defendants to respond to Niantic’s Complaint.
15      See Dkt. 61.
16             i.      On October 25, 2019, the hearing on Defendants’ motion to lift the
17      preliminary injunction was rescheduled from December 4, 2019 to December 18, 2019.
18      See Dkts. 63, 65.
19             j.      On November 5, 2019, pursuant to the Parties’ stipulation, the Court
20      extended the deadline for Niantic to file an opposition to Defendants’ motion to lift the
21      preliminary injunction from November 7, 2019 to and including November 19, 2019 and
22      extended the deadline for Defendants to file a reply in support of their motion to lift the
23      preliminary injunction from November 14, 2019 to and including December 4, 2019. See
24      Dkt. 68. At that time, the Court also rescheduled the hearing date on Defendants’ motion
25      to lift the preliminary injunction from December 4, 2019 to January 29, 2020. See id.
26             k.      On November 18, 2019, the Court rescheduled the hearing on Niantic’s
27      combined motion to dismiss and motion to strike from January 22, 2020 to January 29,
28      2020. See Dkts. 69, 70.
                                                 -2-
                                                                                        STIPULATION
                                                                              Case No. 19-cv-03425-JST
        Case 4:19-cv-03425-JST Document 95 Filed 02/05/20 Page 4 of 5



 1                 l.      On November 27, 2019, pursuant to the Parties’ stipulation, the Court
 2          extended the ENE deadline to February 6, 2020. See Dkt. 76.
 3                 m.      On December 4, 2019, pursuant to the Parties’ stipulation, the Court
 4          extended the deadline for Defendants to respond to Niantic’s combined motion to dismiss
 5          and motion to strike to December 30, 2019. See Dkt. 77.
 6                 n.      On January 21, 2020, the Court vacated the hearing on Defendants’ motion
 7          to lift the preliminary injunction. See Dkt. 82.
 8                 o.      On January 29, 2020, the Court extended the ENE deadline to February 14,
 9          2020 and vacated the case management conference that was previously scheduled for
10          February 4, 2020. See Dkt. 90.
11

12          NOW THEREFORE, good cause having been shown, the Parties respectfully request an
13   order extending the deadline for the ENE session from February 14, 2020 to and including
14   March 12, 2020.
15

16   DATED: February 5, 2020                            PERKINS COIE LLP
17
                                                        By: s/Ryan Spear
18                                                          Ryan Spear
19                                                      Attorneys for Plaintiff Niantic, Inc.
20
     DATED: February 5, 2020                            POLSINELLI LLP
21

22                                                      By: s/Fabio E. Marino
                                                            Fabio E. Marino
23
                                                        Attorneys for Defendants
24

25

26

27

28
                                                     -3-
                                                                                             STIPULATION
                                                                                   Case No. 19-cv-03425-JST
        Case 4:19-cv-03425-JST Document 95 Filed 02/05/20 Page 5 of 5



 1          I, Ryan Spear, hereby attest, pursuant to N.D. Cal. Local Rule 5-1(i)(3), that the
 2   concurrence to the filing of this document has been obtained from each signatory hereto.

 3
      DATED: February 5, 2020                           By: s/Ryan Spear
 4
                                                            Ryan Spear
 5
                                                        Attorney for Plaintiff Niantic, Inc.
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                    -4-
                                                                                           STIPULATION
                                                                                 Case No. 19-cv-03425-JST
